In concurring in the conclusion reached in the opinion of Mr. Justice Cothran, I desire to state that I am in full accord with the view expressed as to the amendment of 1920 constituting the Clerk's jury a Court of record, and that since the passage of that amendment the condemnor, by depositing with the Clerk the amount of the verdict, has the legal right to enter into possession and proceed with the construction; but I do not think the condemnor has such legal right independent of the Clerk's jury having been constituted a Court of record.
MR. JUSTICE STABLER concurs.